 Case 3:20-cv-00520-RJD Document 13 Filed 06/17/20 Page 1 of 2 Page ID #30




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

IN THE MATTER OF THE COMPLAINT                    )
OF SCF LEWIS AND CLARK FLEETING                   )
LLC, FOR EXONERATION FROM, OR                     )         Case No.: 3:20-cv-520-RJD
LIMITATION OF, LIABILITY.                         )

           AMENDED ORDER APPROVING LETTER OF UNDERTAKING,
           DIRECTING ISSUANCE OF NOTICE, AND RESTRAINING SUITS

       On Motion of Plaintiff SCF Lewis and Clark Fleeting LLC (“SCF”), pursuant to the

provisions of Supplemental Rule F of the Federal Rules of Civil Procedure and, on upon review

of Plaintiff’s Complaint herein and the Letter of Undertaking for value duly executed and filed in

this matter, in the sum of eight hundred thousand dollars ($800,000.00), with interest at a rate of

six percent per annum, undertaking to pay into Court, within ten days after the entry of an Order

herein, the appraised value of SCF’s interest in the post-incident value of the M/V VELDA

TAYLOR, or within said time to file in this Court a stipulation for value in the usual form and

with proper surety in said amount, and that, pending such payment or stipulation, said Letter of

Undertaking shall stand as security in this proceeding, it is:

       ORDERED that said Letter of Undertaking be, and the same hereby is, APPROVED; and

       IT IS FURTHER ORDERED that the execution and filing of said Letter of Undertaking

shall be without prejudice to the due appraisal of Plaintiff’s said interest under Order of this Court,

and that, on the filing of the verified appraisal of said interest, any party may have leave to apply

to have the amount of said stipulation increased or decreased as the Court may direct; and

       IT IS FURTHER ORDERED that notice be issued by the Clerk of this Court to all persons

asserting any claims with respect to an incident on March 17-18, 2018, near the Granite City dock

on the Mississippi River in or around Granite City, Illinois wherein employee Kevin Mogensen

was allegedly injured. The Court further orders all such parties to file their respective claims with
 Case 3:20-cv-00520-RJD Document 13 Filed 06/17/20 Page 2 of 2 Page ID #31




the Clerk of this Court and to serve a copy on the attorneys for the Plaintiff on or before the 31st

day of July 2020; and

       IT IS FURTHER ORDERED that such notice be published in the Madison – St. Clair

Record once a week for four (4) consecutive weeks prior to the date fixed above for the filing of

claims; and that the Plaintiff, not later than the day of the second publication, shall also mail a

copy of said public notice to every person (or their attorney) at their last known address to have

made any claim against Plaintiff or the M/V VELDA TAYLOR arising from this March 17-18,

2018 voyage; and

       IT IS FURTHER ORDERED, since Plaintiff have posted approved security for the value

of their interest in said vessel, that the institution or prosecution of any suits, actions or legal

proceedings of any nature or description whatsoever in any court whatsoever, against SCF or the

M/V VELDA TAYLOR in respect of any claim arising out of or connected with the incident on

March 17-18, 2018, near the Granite City dock, in or around Granite City, Illinois wherein SCF

employee Kevin Mogensen alleges that he sustained injuring, are hereby stayed and restrained,

except in this proceeding, until the hearing and determination of this proceeding; and

       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order on the persons

to be restrained, or their respective attorneys, or representatives.

IT IS SO ORDERED.

DATED: June 17, 2020


                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge
